DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappola (US 2015/0272576).

Regarding claim 14, Cappola discloses a stapling assembly (Fig. 1, item 100), comprising: 
an anvil jaw (Fig. 2, item 114); and 
a staple cartridge jaw (Fig. 2, item 116) comprising a lockout surface (Fig. 2, item 134); 
a firing member (Fig. 4, item 200, 210) comprising a distal end (Fig. 4, item 210), wherein said distal end comprises: 
a distal edge (Fig. 4, item 210) comprising a cutting member (Fig. 4, item 212) and a lockout force-receiving surface (Fig. 4, item 214); and 
a lockout member (Fig. 4, item 200) pivotally coupled to said distal end of said firing member for axial travel therewith (Fig. 5, lockout member 200 axially travels with knife member body 210 by springs 200, which permit axial movement of the lockout member 200), wherein said lockout member is pivotally coupled to said distal end of said firing member by at least one pivot member (Fig. 4, item 250, 252), wherein said lockout member is configured to engage said lockout surface of said staple cartridge jaw to block advancement of said firing member (Fig. 12, lockout member 200 engages lockout surface of staple cartridge jaw 116) when a staple cartridge is not installed within said staple cartridge jaw and when a partially-spent staple cartridge is installed within said staple cartridge jaw and a firing motion is applied to said firing member (Para. 0049-0056), said firing member and said lockout member being configured to prevent an unlocking load (Para. 0049-0056) from being applied to said at least one pivot member when said lockout member is in engagement with said lockout surface and said firing motion is applied to said firing member (Para. 0049-0056).

Regarding claim 15, Cappola discloses the stapling assembly wherein said staple cartridge jaw comprises a staple cartridge (Fig. 2, item 136) comprising a sled (Fig. 2, item 148) movable between an unfired position and a fired position (Para. 0049-0056), and wherein said sled is configured to engage said lockout member to prevent said lockout member from moving relative to said firing member to engage said lockout surface when said sled is in said unfired position (Para. 0049-0056).

Regarding claim 16, Cappola discloses the stapling assembly further comprising a spring (Fig. 3, item 260, 290) configured to bias said lockout member relative to said firing member into a locked configuration (Para. 0049-0056) when a partially-spent staple cartridge is present within said staple cartridge jaw and when a staple cartridge is not present within said staple cartridge jaw (Para. 0049-0056).

Regarding claim 17, Cappola discloses the stapling assembly wherein said firing member is configured to not move substantially vertically (Para. 0049-0056, firing member does not move substantially vertically because firing member is constrained by jaws).

Regarding claim 18, Cappola discloses a surgical fastening instrument (Fig. 1), comprising: 
a first jaw (Fig. 2, item 116) configured to operably support an unfired surgical fastener cartridge (Fig. 2, item 136) therein; 
an anvil (Fig. 1, item 114) movably supported relative to said first jaw; and 
a firing system (Fig. 4, item 200, 210), comprising: 
a firing member (Fig. 4, item 200, 210) assembly configured to axially move between a starting position and an ending position (Para. 0049-0056), said firing member assembly comprising: 
a firing member (Fig. 4, item 210) comprising a cutting surface (Fig. 4, item 212); 
a tippable element (Fig. 4, item 200) pivotally coupled to said firing member for axial travel therewith (Fig. 5, lockout member 200 axially travels with knife member body 210 by springs 200, which permit axial movement of the lockout member 200), wherein said tippable element is pivotally coupled to said firing member by an attachment joint (Fig. 6, item 244a, 250) (Para. 0048) and configured to move relative to said firing member between a locked position (Fig. 7a) wherein said tippable element is in locking engagement with a lockout portion (Fig. 7a, item 229) of said first jaw to prevent said firing member assembly from moving distally from said starting position upon application of a firing motion thereto (Para. 0049-0056) and an unlocked position (Fig. 11a and 12) wherein said firing member assembly is distally advanceable from said starting position upon said application of said firing motion to said firing member assembly (Para. 0049-0056), said firing member and said tippable element configured to prevent an unlocking load from being applied to said attachment joint when said tippable element is in said locked position and said firing motion is applied to said firing member assembly (Para. 0049-0056); and 
means (Fig. 4, item 260, 290) for biasing said tippable element into said locking engagement unless an unfired surgical fastener cartridge is operably supported in said first jaw (Para. 0049-0056).

Regarding claim 19, Cappola discloses the surgical fastening instrument wherein said attachment joint comprises at least one pivot member (Fig. 4, item 250) on said tippable element and pivotally received within a corresponding pivot hole (Fig. 4, pivot hole is open space between 210 and 222) in said firing member (Para. 0049-0056).

Regarding claim 20, Cappola discloses the surgical fastening instrument further comprising a clearance (Fig. 7, clearance between pivo member 250 and pivot hole of firing member) between said at least one pivot member and said corresponding pivot hole such that said unlocking load is not transferred to said at least one pivot member (Para. 0048-0056) when said tippable element is in said locked position and said firing motion is applied to said firing member assembly (Para. 0048-0056).

Regarding claim 21, Cappola discloses a firing member (Fig. 4, item 200, 210) for a surgical cutting and stapling instrument (Fig. 1), wherein said firing member comprises: 
a vertically extending firing member body (Fig. 4, item 210), wherein said vertically extending firing member body is sized to span between an anvil (Fig. 2, item 114) and a surgical staple cartridge (Fig. 2, item 116) of the surgical cutting and stapling instrument when the anvil and surgical staple cartridge are in a closed orientation (Para. 0040-0045), wherein said vertically extending firing member body comprises a first lateral body side (Fig. 4, firing member body 210 has a first lateral body side) and a second lateral body side (Fig. 4, firing member body 210 has a second lateral body side) and a distal end (Fig. 4, item 214) extending between said first lateral body side and said second lateral body side (Para. 0048-0056); and 
a movable locking member (Fig. 4, item 200) coupled to said firing member for axial travel therewith (Fig. 5, lockout member 200 axially travels with knife member body 210 by springs 200, which permit axial movement of the lockout member 200), wherein said movable locking member comprises: 
a first engagement arm (Fig. 4, item 250) movably coupled to said first lateral body side (Fig. 7); 
a second engagement arm (Fig. 4, item 250) movably coupled to said second lateral body side (Fig. 7); and 
an unlocking feature (Fig. 4, item 266, 252) (Fig. 7, item 248, 242, 244a) coupled to said first engagement arm and said second engagement arm and spanning said distal end (Fig. 7), wherein said unlocking feature is configured to move said movable locking member from a locked position (Fig. 7a) wherein said first engagement arm and said second engagement arm are in blocking engagement with a portion of the surgical instrument to prevent distal advancement of said firing member (Para. 0048-0056) from a starting position to an unlocked position (Fig. 11a and 12) wherein said firing member is distally advanceable from said starting position (Para. 0048-0056) when said unlocking feature is unlockingly engaged with a staple firing member in the surgical staple cartridge (Para. 0048-0056).

Regarding claim 22, Cappola discloses the firing member wherein said first engagement arm is pivotally coupled to said first lateral body side (Para. 0048-0056), and wherein said second engagement arm is pivotally coupled to said second lateral body side (Para. 0048-0056).

Regarding claim 23, Cappola discloses the firing member wherein said first engagement arm comprises a first locking end (Fig. 7, item 244), wherein said first locking end is configured to drop into a corresponding first lock recess (Fig. 4, lock recess is located on firing member between 210 and 222) in the channel when said firing member is in said locked position (Para. 0049-0056), and wherein said second engagement arm comprises a second locking end (Fig. 7, item 244), wherein said second locking end is configured to drop into a corresponding second lock recess (Fig. 4, lock recess is located on firing member between 210 and 222) in said channel when said firing member is in said locked position (Para. 0049-0056).

Regarding claim 24, Cappola discloses the firing member wherein said first engagement arm comprises a first pivot pin (Fig. 4, item 244 has a pin on end) configured to be pivotally received in a corresponding first pivot hole (Fig. 4, pivot hole is open space between 210 and 222) in said first lateral body side (Para. 0048-0056), and wherein said second engagement arm comprises a second pivot pin (Fig. 4, item 244 has pin on end) configured to be pivotally receive in a corresponding second pivot hole (Fig. 4, pivot hole is open space between 210 and 222) in said second lateral body side (Para. 0048-0056).

Regarding claim 25, Cappola discloses the firing member wherein said first pivot pin and said second pivot pin define a locking member pivot axis (Fig. 7-12, pivot pins 244 define a locking member pivot axis) that is transverse to an axial firing member pathway (Fig. 2, items 210, 110) in the surgical staple cartridge (Fig. 7-11, pivot axis is transverse to firing member pathway).

Regarding claim 26, Cappola discloses the firing member wherein said first pivot hole is sized relative to said first pivot pin to permit said first pivot pin to move axially therein (Para. 0048-0056) (Fig. 7-12, pivot pin 244 is able to move axially in pivot hole), and wherein said second pivot hole is sized relative to said second pivot pin to permit said second pivot pin to move axially therein (Para. 0048-0056) (Fig. 7-12, pivot pin 244 is able to move axially in pivot hole).

Regarding claim 27, Cappola discloses the firing member wherein when said firing member is in said locked position, said unlocking feature is in contact with said distal end of said vertically extending firing member body (Fig. 7a, unlocking feature 266 is in contact with distal end of firing member body 210) and said first pivot pin is out of contact with a first inner wall portion of said first pivot hole (Fig. 7b, first pivot pin 244 is out of contact with wall portion 222), and wherein said second pivot pin is out of contact with a second inner wall portion of said second pivot hole (Fig. 7b, first pivot pin 244 is out of contact with wall portion 222).

Regarding claim 28, Cappola discloses the firing member further comprising a tissue cutting feature (Fig. 4, item 212) on said distal end.

Regarding claim 29, Cappola discloses the firing member further comprising at least one anvil engagement feature (Fig. 4, item 216a) protruding from said vertically extending firing member body (Para. 0045).

Regarding claim 30, Cappola discloses the firing member wherein the surgical staple cartridge is removably supported in an elongate channel of the surgical cutting and stapling instrument (Para. 0041), and wherein said firing member comprises at least one channel engagement feature (Fig. 4, item 216b) protruding from said vertically extending firing member body (Para. 0045).

Regarding claim 31, Cappola discloses a firing member (Fig. 4) for a surgical cutting and stapling instrument (Fig. 1) that includes a channel (Fig. 2, channel in staple cartridge 116) configured to operably support a surgical staple cartridge (Fig. 2, item 136) therein and an anvil (Fig. 2, item 114) that is pivotally supported relative to the channel, wherein said firing member comprises: 
a vertically extending firing member body (Fig. 2, item 110, 210, 200), wherein said vertically extending firing member body is sized to span between an anvil and a surgical staple cartridge (Para. 0040-0045) of the surgical cutting and stapling instrument when the anvil and surgical staple cartridge are in a closed orientation (Para. 0040-0045), wherein said vertically extending firing member body comprises: 
a first lateral body side (Fig. 4, firing member body 210 has a first lateral body side); 
a second lateral body side (Fig. 4, firing member body 210 has a second lateral body side); 
a distal end (Fig. 4, item 214) extending between said first lateral body side and said second lateral body side; 
a tissue cutting feature (Fig. 4, item 212) on said distal end; 
at least one anvil engagement feature (Fig. 4, item 216a) extending from said vertically extending firing member body; 
at least one channel engagement feature (Fig. 4, item 216b) extending from said vertically extending firing member body; and 
a movable locking member (Fig. 4, item 200) coupled to said firing member for axial travel therewith (Fig. 5, lockout member 200 axially travels with knife member body 210 by springs 200, which permit axial movement of the lockout member 200), wherein said movable locking member comprises: 
a first engagement arm (Fig. 4, item 250) movably coupled to said first lateral body side; 
a second engagement arm (Fig. 4, item 250) movably coupled to said second lateral body side; and 
an unlocking feature (Fig. 4, item 266, 252) (Fig. 7, item 248, 242, 244a) coupled to said first engagement arm and said second engagement arm and spanning said distal end (Para. 0049-0056), wherein said unlocking feature is configured to move said movable locking member from a locked position (Para. 0049-0056) wherein said first engagement arm and said second engagement arm are in locking engagement with corresponding portions of the channel to prevent distal advancement of said firing member from a locked position to an unlocked position (Para. 0049-0056) wherein said firing member is distally advanceable when said unlocking feature is unlockingly engaged with a staple firing sled in the surgical staple cartridge (Para. 0049-0056), when the staple firing sled is in an unfired position (Para. 0049-0056).

Regarding claim 32, Cappola discloses the firing member wherein said first engagement arm comprises a first locking end (Fig. 7, item 250), wherein said first locking end is configured to drop into a corresponding first lock recess (Fig. 4, lock recess is located on firing member between 210 and 222) in the channel when said firing member is in said locked position (Para. 0049-0056), and wherein said second engagement arm comprises a second locking end (Fig. 7, item 250), wherein said second locking end is configured to drop into a corresponding second lock recess (Fig. 4, lock recess is located on firing member between 210 and 222) in said channel when said firing member is in said locked position (Para. 0049-0056).

Regarding claim 33, Cappola discloses a stapling assembly (Fig. 1, item 100), comprising: 
an anvil jaw (Fig. 2, item 114); and 
a staple cartridge jaw (Fig. 2, item 116) comprising a lockout feature (Fig. 2, item 134); 
a knife member (Fig. 4, item 200, 210) comprising: 
a knife member body (Fig. 4, item 210), wherein said knife member body comprises: 
a blade (Fig. 4, item 212); and 
a lockout force-receiving surface (Fig. 4, item 214), wherein said lockout force-receiving surface is distal to said blade, and wherein said knife member further comprises: 
a lockout member (Fig. 4, item 200) pivotally coupled to said knife member body at a location that is proximal to said lockout-force-receiving surface (Fig. 4, lockout member 200 is pivotally coupled to knife member body 210), wherein said lockout member is configured to axially travel with said knife member (Fig. 5, lockout member 200 axially travels with knife member body 210 by springs 260, 290, which permit axial movement of the lockout member 200), wherein said lockout member is configured to engage said lockout feature of said staple cartridge jaw to block advancement of said firing member (Fig. 12, lockout member 200 engages lockout surface of staple cartridge jaw 116) when a staple cartridge is not installed within said staple cartridge jaw or when a partially-spent staple cartridge is installed within said staple cartridge jaw and a firing motion is applied to said firing member (Para. 0049-0056), and wherein said lockout member engages said lock force-receiving surface when said lockout member is in engagement with said lockout surface of said staple cartridge jaw (Para. 0049-0056).

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive for the following reason:
Regarding Applicant’s argument that Cappola fails to teach the lockout member is coupled to the firing member for axial travel therewith, Examiner disagrees. Lockout member 200 of Cappola is attached to springs 260, 290, which permit axial travel with the firing member as the firing member moves through the staple cartridge. Therefore the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731